Citation Nr: 0525727	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-25 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for the residuals of an 
ulcer.

4.  Entitlement to service connection for the residuals of a 
status/post hemigastrectomy.

5.  Entitlement to service connection for the residuals of a 
status/post abdominal herniorrhaphy.

6.  Entitlement to service connection for gastroesophageal 
reflux disease.

7.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that these claims were remanded in February 
2005 to attempt to obtain private medical records for 
treatment the veteran reported that he had received beginning 
in 1955.  The Board also directed the RO to obtain VA medical 
records for the period from December 2000 to the present.  
While no private medical evidence has been forthcoming, VA 
medical records were associated with the claims file.  
Unfortunately, the Board did not specifically direct the RO 
to review any new evidence received and, if any issue 
remained in a denial status, to issue a supplemental 
statement of the case (SSOC) to inform the appellant of the 
nature of the new evidence, explain why the new evidence did 
not warrant allowance, and allow the appellant to respond.  
Even though the Board did not specifically direct the RO to 
review any new evidence received and issue a SSOC, the 
provisions of 38 C.F.R. § 19.31 specify that the agency of 
original jurisdiction (AOJ or RO) will issue an SSOC pursuant 
to Board remand unless the only purpose of the remand is to 
assemble records previously considered by the RO, or unless 
the Board specifies in the remand that SSOC is not required.  
Additionally, 38 C.F.R. § 19.38 provides the following:

When a case is remanded by the Board of 
Veterans' Appeals, the agency of original 
jurisdiction will complete the additional 
development of the evidence or procedural 
development required.  Following completion 
of the development, the case will be reviewed 
to determine whether the additional 
development, together with the evidence which 
was previously of record, supports the 
allowance of all benefits sought on appeal. . 
. .  If any benefits sought on appeal remain 
denied following this review, the agency of 
original jurisdiction will issue a 
Supplemental Statement of the Case concerning 
the additional development pertaining to 
those issues in accordance with the 
provisions of §19.31 of this part.  Following 
the 60-day period allowed for a response to 
the Supplemental Statement of the Case 
pursuant to Rule of Practice 302, paragraph 
(c) (§20.302(c) of this chapter), the case 
will be returned to the Board for further 
appellate processing unless the appeal is 
withdrawn or review of the response to the 
Supplemental Statement of the Case results in 
the allowance of all benefits sought on 
appeal.  Remanded cases will not be closed 
for failure to respond to the Supplemental 
Statement of the Case.

In this case, the VA medical records added to the file after 
the Board remanded the case in February 2005 are new and 
previously unconsidered at the RO.  Therefore, a remanded is 
needed to cure this procedural defect.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following:

The RO should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his attorney 
should be provided with a SSOC which 
includes a summary of the evidence 
received since the issuance of the last 
SOC or SSOC.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

